 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 BELINDA FOREMAN,                                      Case No.: 2:18-cv-01485-APG-CWH

 4        Plaintiff                                          Order Denying Motions as Moot

 5 v.                                                               [ECF Nos. 7, 18]

 6 STATE OF NEVADA,

 7        Defendant

 8

 9       In light of the parties’ settlement (ECF No. 27),

10       IT IS ORDERED that the defendant’s motion to dismiss (ECF No. 7) and the plaintiff’s

11 motion to amend (ECF No. 18) are DENIED as moot.

12       DATED this 10th day of January, 2019.

13

14
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
